Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/24/20 has been entered. Claims 1-20 remain pending in the Application. Claims 10-20 have been withdrawn. As such, the claims being examined are claims 1-9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cannan et al. (US 2016/0068744- cited previously) in view of Skala et al. (US 2014/0038859- cited previously). 	With respect to independent claim 1, Cannan discloses a process for forming proppant particles, comprising: 	providing a slurry comprising a ceramic raw material comprising alumina ([0020] and [0022]); 	atomizing the slurry into droplets ([0038] and [0042]); 	coating seeds comprising alumina with the droplets to form green pellets ([0020], [0022], and [0042]);KSR at 1395-66 (citing Sakraida v. AG Pro. Inc., 425 U.S. 273, 282 (1976)). 	Regarding claim 1, Cannan discloses wherein the proppant particles have a crush strength at 7,500 psi of between 1% and 13.4% ([0013], Example 1, and Table 1). Although silent to wherein the proppant crush strength is “from about 1% to about 20%,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a proppant crush strength as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 3 to about 1.50 g/cm3” ([0012]) and an apparent specific gravity “greater than 2.0 g/cm3… and less than 3.1 g/cm3 ([0015]). Although silent to wherein the bulk density is “from about 1.4 g/cm3 to about 2 g/cm3” and wherein the apparent specific gravity is “from about 2 g/cm3 to about 4 g/cm3,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a bulk density and apparent specific gravity as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 7, which is dependent upon claim 6, Cannan discloses wherein the proppant particles have a bulk density of “from about 1.40 g/cm3 to about 1.50 g/cm3” ([0012]) and an apparent specific gravity “greater than 2.0 g/cm3… and less than 3.1 g/cm3 ([0015]). Although silent to wherein the bulk density is “from about 1.6 g/cm3 to about 1.8 g/cm3” and wherein the apparent specific gravity is “from about 2.7 g/cm3 to about 3.2 g/cm3,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a bulk density and apparent specific gravity as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 8, which is dependent upon claim 7, Cannan discloses wherein the proppant particles have a “target size less than 325 mesh” ([0036]). Although silent to wherein the proppant size is “from 175 mesh to 300 mesh,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a proppant size as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 9, which is dependent upon claim 8, Cannan discloses wherein the proppant particles have a crush strength of between 12.5 % and 13.4% (Example 1, Table 1). Although silent to wherein the proppant crush strength is “from about 5% to about 15%,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a proppant crush strength as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Response to Arguments
Applicant’s arguments filed 11/24/20 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made (see above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

/AVI T SKAIST/Examiner, Art Unit 3674